DETAILED ACTION
This is the first office action in response to the above identified patent application filed on 7/7/21.  Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species I and II , as set forth in the Office action mailed on 12/21/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/21/20 is partially withdrawn.  Claim 4, directed to non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Corey on 8/9/2021.
The application has been amended as follows: 
In the Claims:
1. A system for monitoring fuel additives on board a vehicle comprising; 
a fuel line carrying fuel from a fuel source to an engine; 
a fuel additive sensor configured to measure a concentration of fuel additives in the fuel at a point along the fuel line; 
a fuel additive dispenser connected in parallel to the fuel line; 
at least one flow control device for controlling an amount of a first fuel flow from the fuel line into the fuel additive dispenser; and 
a controller configured to receive input from the fuel additive sensor and to control the at least one flow control device to adjust the amount of the first fuel flow from the fuel line into the fuel additive dispenser and thereby adjust a fuel flow rate of the first fuel flow through the fuel additive dispenser, 
wherein the fuel additive dispenser is a passive fuel additive dosing system, and wherein the passive fuel additive dosing system comprises: 
a cartridge; 
a membrane-based contactor within the cartridge; 
a fuel inlet to the cartridge connected to receive the first fuel flow from the flow control device; 
a fuel outlet from the cartridge connected to return the first fuel flow back to the fuel line; and 
the first fuel flow in the cartridge, a fuel contact area with the membrane-based contactor is dependent on [[a]] the fuel flow rate of the first fuel flow to passively dispense an amount of the additive proportional to the fuel contact area 
2. The system of claim 1, wherein the fuel additive dispenser is positioned along a fuel additive bypass line connected at an upstream end to the at least one flow control device and connected at a downstream end back to the fuel line.  
3. The system of claim 2, wherein the fuel additive sensor is positioned upstream of or at the at least one flow control device.  
4. The system of claim 2, wherein the fuel additive sensor is positioned downstream of the downstream end of the fuel additive bypass line.  
5. The system of claim 1, wherein the controller is configured to compare the concentration of the additive in the fuel with a pre-set additive requirement specification, and to control the at least one flow control device to increase the fuel flow rate of the first fuel flowthe fuel additive dispenser when the concentration of the additive in the fuel is less than the pre-set additive requirement specification.  
6. The system of claim 5, wherein the membrane-based contactor contains a plurality of fuel additives and wherein the controller is configured to increase the fuel flow rate of the first fuel flow through the fuel additive dispenser when the concentration of any one or more of the plurality of fuel additives is less than the pre-set additive requirement specification.  
9.  The system of claim 1, wherein the fuel line, the fuel additive sensor, the fuel additive dispenser and the at least one flow control device are within a fuel tank of the vehicle, and wherein the fuel source is the fuel tank or a line leading from the fuel tank.  
10. The system of claim 9, wherein the vehicle is an aircraft.  
11. - 20. (Cancel)

Allowable Subject Matter
Claims 1-10 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a system for monitoring fuel . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Jordan whose telephone number is (571) 272-3925 and fax number is (571) 273-3925.  The examiner can normally be reached on Monday thru Thursday between 8 and 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ T.J. /Examiner, Art Unit 3741